675 N.W.2d 316 (2004)
In re PETITION FOR DISCIPLINARY ACTION AGAINST James M. BURSETH, a Minnesota Attorney, Registration No. 1350X.
No. CX-00-2004.
Supreme Court of Minnesota.
February 26, 2004.

ORDER
On December 2, 2003, this court indefinitely suspended petitioner James M. Burseth from the practice of law effective January 1, 2004. The order provided that petitioner could petition for reinstatement by affidavit upon a showing that he had submitted to six valid (non-dilute) random urinalysis tests.
Petitioner has filed an affidavit for reinstatement in which he presents evidence of six valid (non-dilute) random urinalysis *317 tests. The Director has submitted an affidavit stating that, to the best of the Director's knowledge, petitioner has complied with all conditions for reinstatement and that the Director has no objection to reinstatement subject to probation.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that petitioner James M. Burseth is reinstated to the practice of law in the State of Minnesota effective immediately and is placed on probation which shall continue until the later of two years from the date of this order or the completion of six months of consecutive valid (non-dilute) random urinalysis tests, subject to the following conditions:
a. Petitioner shall continue on public probation until the completion of six consecutive months of valid (non-dilute) random urinalysis test results. If petitioner has another confirmed positive test for alcohol or other mood-altering chemicals, except for those allowed under paragraph (d) of this order, or fails to call in as required pursuant to paragraph (e), petitioner shall be automatically suspended from the practice of law until such time that he can provide six consecutive (non-dilute) random urinalysis tests, at which time he may petition for reinstatement pursuant to Rule 18(e) Rules on Lawyers Professional Responsibility (RLPR).
b. Petitioner shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Petitioner shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request petitioner shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
c. Petitioner shall abide by the Minnesota Rules of Professional Conduct.
d. Petitioner shall maintain total abstinence from alcohol and other mood-altering chemicals, except that petitioner may use prescription drugs in accordance with the prescribing physician who is fully advised of petitioner's chemical dependency before issuing the prescription.
e. Petitioner shall, at his own expense, submit to random urinalysis for drug screening at least four times per month at the Hennepin County Medical Center or other such facility to provide the results of all urinalysis testing to the Director's Office. If after three months, all such tests have been both negative and not suggestive of a dilute specimen, then the frequency of the random tests may be reduced. Petitioner shall cooperate with the phone-in program established by the Director's Office for the random tests. Any failure to phone-in without advance permission to deviate from the phone-in program established by the Director's Office shall be considered the same as a positive test.
f. Petitioner shall participate in a relapse prevention program or other appropriate counseling approved by the Director's Office.
g. Petitioner shall attend at least two meetings per week of Alcoholics Anonymous, LCL, or another approved abstinence support program acceptable to the Director. Petitioner shall, by the tenth day of each month, without a specific reminder or request, submit to the Director an attendance verification on a form provided by the Director, which provides the name, address and telephone number of the person personally verifying the attendance.
*318 BY THE COURT:
/s/Paul H. Anderson
Associate Justice